Citation Nr: 0303160	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-01 982	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical treatment received by the veteran at 
Spartanburg Regional Medical Center and associated providers 
from April 20, 2001, to May 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B. C., M. S.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to May 1953.  The veteran died in May 2001.  The appellant in 
this case is the veteran's widow.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
determination by the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Columbia, South Carolina (RO).  

In July 2002, the appellant, her son, and daughter-in-law 
appeared at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  At the time of the medical treatment received by the 
veteran at Spartanburg Regional Medical Center and associated 
providers from April 20, 2001, to May 1, 2001, service 
connection was in effect for right knee septic arthritis, 
assigned a 40 percent disability evaluation; postoperative 
residuals of left eye cataract extraction, to include 
aphakia, with defective visual acuity, assigned a 30 percent 
disability evaluation; and recurrent right tibia 
osteomyelitis, assigned a 20 percent disability evaluation.  

2.  Private medical expenses from April 20, 2001, to May 1, 
2001, were incurred at Spartanburg Regional Medical Center 
and associated providers for recurrent confusion and 
increasing weakness.


3.  Prior authorization from VA for the private medical 
services received from April 20, 2001, to May 1, 2001, was 
not obtained.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of 
private medical treatment received by the veteran at 
Spartanburg Regional Medical Center and associated providers 
from April 20, 2001, to May 1, 2001, reimbursement for such 
expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. §§ 17.52, 17.53, 17.54 (2002).

2. The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Spartanburg Regional Medical 
Center and associated providers from April 20, 2001, to May 
1, 2001, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. § 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations have been promulgated pursuant to 
the Veterans Claims Assistance Act that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  

In accordance with the Veterans Claims Assistance Act, VA has 
a duty to notify a claimant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist a 
claimant in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  If VA is 
unable to obtain records identified by the claimant, VA must 
provide notice of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  

In this case, there has been substantial compliance with the 
assistance provisions set forth in the new law and VA's 
duties have been fulfilled in this case.  By virtue of the 
November 2001 determination by the VAMC, and in a statement 
of the case issued in January 2002, the appellant was given 
notice of the information and medical evidence necessary to 
substantiate her claim for reimbursement or payment of the 
cost of unauthorized private hospital care administered from 
April 20, 2001, to May 1, 2001.  Additionally, the 
appellant's representative referenced the Veterans Claims 
Assistance Act in the Informal Hearing Presentation dated in 
November 2002, but made no argument that VA had failed to 
comply with the assistance provisions set forth in the new 
law.  Moreover, by correspondence dated in December 2002, the 
Board notified the appellant and her representative of its 
intent to consider whether there was prior authorization by 
VA for medical treatment at Spartanburg Regional Medical 
Center and associated providers from April 20, 2001, to May 
1, 2001.  Neither the appellant nor her representative 
submitted additional evidence or argument on this issue.

VAMC has obtained all identified medical evidence, and there 
is no indication that there is any outstanding relevant 
evidence pertaining to the issues in this case, to include VA 
and private medical records, that has not been obtained.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board concludes that remanding this case for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In sum, the facts relevant to the 
claim in this case have been properly developed and there is 
no further action that should be undertaken to comply with 
the provisions of the Veterans Claims Assistance Act.

At the time of the medical treatment received by the veteran 
at Spartanburg Regional Medical Center and associated 
providers from April 20, 2001, to May 1, 2001, service 
connection was in effect for right knee septic arthritis, 
assigned a 40 percent disability evaluation; postoperative 
residuals of left eye cataract extraction, to include 
aphakia, with defective visual acuity, assigned a 30 percent 
disability evaluation; and recurrent right tibia 
osteomyelitis, assigned a 20 percent disability evaluation.  

The admission report from Spartanburg Regional Medical Center 
indicated that the veteran was admitted on April 20, 2001 for 
recurrent confusion.  It was noted that the veteran was at 
Spartanburg Regional Medical Center for chemotherapy 
treatment for a neuroendocrine tumor when he had a sudden 
change in his mental status.  The veteran was able to speak, 
but his long term memory was not present, he was unsteady on 
his feet, and he was incontinent of urine.  The veteran was 
admitted for further evaluation to include a magnetic 
resonance imaging scan to rule out metastatic disease.  The 
discharge summary in May 2001, reported that the magnetic 
resonance imaging scan showed no evidence of the spread of 
disease.  It was noted that the veteran's "confusional 
state" was improved, but had persisted throughout his 
hospitalization.  The treating physician noted that the 
veteran's confusion was related to the cancer in general, 
while also noting that the veteran was very weak.  The 
discharge diagnoses were metastatic neuroendocrine tumor, 
intermittent confusion, weakness, and history of right upper 
extremity deep vein thrombosis.

VA may, under 38 U.S.C.A. § 1703, contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  38 
U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. § 17.54.  However, the 
appellant in this case is not alleging that VA contracted 
with Spartanburg Regional Medical Center for the veteran's 
medical treatment.  VA requires that in order to be admitted 
to a non-VA facility at VA expense, such an admission must be 
authorized in advance by VA (or within 72 hours in the case 
of an emergency).  See 38 C.F.R. § 17.54.  Additionally, 
§ 1703 allows for "individual authorizations" as well as 
contracts, with non-VA facilities.  See 38 C.F.R. § 17.52(a).  
However, VA's authority to enter into such contracts or 
individual authorizations is limited.  38 U.S.C.A. § 1703(a); 
38 C.F.R. § 17.52.  

There is no indication that VA authorization was obtained 
prior to admission, or within 72 hours thereafter, for the 
medical services provided to the veteran for which the 
appellant is now seeking payment or reimbursement.  Although 
the appellant testified before the Board in July 2002 that 
the veteran's treating physician at VAMC told her that if the 
veteran needed emergency care to take him to the nearest 
medical facility, she did not testify that she was told that 
VA would pay for any treatment received.  The appellant 
further testified that the doctor treating the veteran at 
Spartanburg Regional Medical Center called VAMC to discuss 
the veteran's medical history.  However, there is no evidence 
that VA authorized payment for the veteran's hospitalization 
at Spartanburg Regional Medical Center.  The appellant also 
testified that she had trouble in previous instances 
admitting the veteran through the emergency room at VAMC.    

A VAMC clinical review dated in December 2001, indicated that 
the veteran was treated at Spartanburg Regional Medical 
Center from April 20, 2001, to May 1, 2001 for a 
nonservice-connected disorder.  It was noted that although 
the care was urgent, a VA facility was available at that 
time, and the veteran could have been transferred from 
Spartanburg Regional Medical Center to VAMC.  However, it was 
noted in this report that there was no evidence that VA was 
contacted.  

The evidence of record fails to show that VA contracted with 
Spartanburg Regional Medical Center or provided advance 
authorization for treatment at that facility from April 20, 
2001, to May 1, 2001.  Accordingly, the appellant in this 
case does not meet the criteria under which prior 
authorization for services is available.  See 38 U.S.C.A. 
§ 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  Thus, the issue on 
appeal must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or (D) for any illness, injury, 
or dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program and (ii) 
is medically determined to have been in need of care or 
treatment to make possible such veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, injury, or dental 
condition; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a)(1)-(3).  All three 
statutory requirements must be met before reimbursement can 
be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The Millennium Health Care and Benefits Act, which became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment but specifically 
states that claimants would be personally liable for such 
expenses if found not eligible under § 1728.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999); 
38 U.S.C.A. § 1725.


The term "emergency treatment" as used in the Millennium 
Health Care and Benefits Act, is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  
The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered a 
medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the class of 
potentially eligible veterans or the requirement that VA or 
Federal facilities not be feasibly available.

The veteran was not service connected for the condition 
treated at the time he received the unauthorized treatment, 
nor had he been adjudicated totally and permanently disabled 
due to his service-connected disabilities.  Moreover, the 
admitting diagnoses of recurrent confusion was reported by 
the treating physician at Spartanburg Regional Medical Center 
as being related to his nonservice-connected neuroendocrine 
tumor, rather than being associated with, or aggravated, a 
service-connected disorder.  Additionally, the veteran was 
not participating in a VA rehabilitation program.  Thus, the 
veteran did not meet any of the criteria for reimbursement of 
the unauthorized costs of admission and treatment at 
Spartanburg Regional Medical Center from April 20, 2001, to 
May 1, 2001 and reimbursement is not warranted.  38 U.S.C.A. 
§§ 1725, 1728; 38 C.F.R. § 17.120; see also Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to payment or reimbursement for the cost of 
private medical treatment received by the veteran at 
Spartanburg Regional Medical Center and associated providers 
from April 20, 2001, to May 1, 2001, is denied.



		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

